Case 2:17-cr-00587-JMA Document 266-2 Filed 03/05/21 Page 1 of 3 PageID #: 3439




                                 Exhibit B
Case 2:17-cr-00587-JMA Document 266-2 Filed 03/05/21 Page 2 of 3 PageID #: 3440




                                                                     March 5, 2021

The Honorable Joan M. Azrack
United States District Judge
Eastern District of New York
Long Island Courthouse 100 Federal Plaza
Central Islip, New York 11722

Dear Judge Azrack,

        I write to you with deep humility, tremendous respect for the judicial system and in
recognition of the jury’s verdict. This is a brutally difficult and painful letter for me to write.
But as you contemplate an appropriate sentence, I humbly ask you to consider the devastation
that the investigation, trial and jury’s verdict have caused me and my family for years and will
continue to cause us for the rest of our lives.

        This nightmare began for us in December 2015, when I received a target letter from the
U.S. Attorney’s Office. That letter was leaked to the press and reported in every major
newspaper in New York. In an instant, my professional life collapsed and the destruction that
this case has caused has only multiplied since then. This was only the first of many leaked
stories in the two years between the target letter and my indictment in this case. Of course, once
the charges were filed the press coverage only got worse.

       This pervasive publicity destroyed my reputation years ago and resulted in a constant
storm of press attack. My family’s life has been made miserable under the light of the press,
with reporters approaching my teenage daughters, wife, hounding us at home at all hours of the
day and night and lurking at my place of work while I was still at the DA’s Office. These five
years of pounding negative publicity have had a brutal impact on my family members, who have
suffered along with me.

        Aside from the devastating loss of reputation, this case has fully cost me my professional
career and my livelihood. This loss is almost too much to bear. Words cannot possibly express
what it felt like earlier this week when I received notification that I had been disbarred. This was
a body blow from which I do not know if I will ever recover. I am the grandson of Irish
immigrants. With each generation, modest economic and educational advances were made. I
was the first person in my family to become a lawyer. This was an honor that gave me and my
extended family great pride.

        The mantle of these advances has been shattered. The financial impact of this case is
absolute and the benefit of hard fought opportunities for education eliminated. I was forced to
resign from the Suffolk County District Attorney’s Office, after 26 years of service. For obvious
reasons, I have been unable to find work as a lawyer or in any professional capacity. With
humility, I work hard as a sales clerk in a liquor store, making $16 per hour, grateful for any
Case 2:17-cr-00587-JMA Document 266-2 Filed 03/05/21 Page 3 of 3 PageID #: 3441




opportunity to earn any money at all to help support my family. I have worked there 6-7 days a
week, and long hours, for the past 3 years.

       Even if the impact of the case ended today, my family will never recover financially or
emotionally. And moving forward, regardless of the sentence, my felony conviction has now
barred me from ever practicing law. This is all an unimaginable additional hardship for me and
my family. It is made even more painful because it has cost my mother every dollar of her
modest nest egg.

        My 85 year old mother has supported my family wholeheartedly. We only survived these
years because she obtained a reverse mortgage to provide funds for our expenses including
mortgage, health insurance and some early legal fees. The equity in her home represented her
financial reserve to care for her in older age. Now showing signs of early stage dementia, funds
for her needed care ahead are gone. My immediate family alone will have to care for her and I
am pained by the prospect that I will not be there to care for her as she slips away from us.

        As for my immediate family, they too have stood by me for these five years. They have
lived life in daily fear of what has happened and their worst imagination of what may happen
going forward. I march on as best I can, fortified by their support and my faith, and I will help
my wife, mother and young daughters as much as possible in the future. I am terrified of any
separation from them, as they are not only all I have left but everything I have. Likewise,
although I have brought only embarrassment and horror to them in the past five years, they
continue to support and depend on me, and I cannot bear the further damage my separation will
wreak on those I love so much.

       I worked hard all my life to better myself and those around me. I became an attorney
because I deeply believed in the Constitution. I toiled as a prosecutor to do justice for nearly
three decades. Ironically, I also advocated for prisoner’s rights here and abroad for decades.
Now my life’s calling is over and with it my self-esteem and my ability to support my family.

       Your Honor, I write to ask for your mercy. I fully understand that I face consequences. I
simply hope that you will take my whole life into account and see that my family and I have
been severely and brutally punished already, and will continue to be punished forever. Please
also bear in mind that I have many talents and skills to share with my community and that
applying those talents to community service -- particularly within my church -- would further the
ends of justice. The sorrow and grief I have experienced is immeasurable. I hope you will
consider all of this in deciding on a fair sentence. I place myself in your wise hands.

       Respectfully,



       Christopher McPartland
